Citation Nr: 0031818	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from April 1992 to June 1996.

This appeal arises from an April 1999 rating action in which 
the RO denied service connection for a psychiatric disorder.   

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in November 2000.  A 
transcript of the hearing is of record.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  

Initially, the Board notes that there have been significant 
changes in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence to necessary to 
substantiate the claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superceding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board of Veterans' Appeals (Board) has preliminarily 
reviewed the veteran's claims file.  The service medical 
records reveal that the veteran had difficulty understanding 
and following directions from his officers.  There was no 
diagnosis of a psychiatric disorder.  
 
The veteran was afforded a VA psychiatric examination in 
March 1999 in which the examiner commented that the veteran 
appeared to have bipolar disorder, mixed, manifested by 
severe mood swings.  In a May 1999 addendum, following review 
of the veteran's claims folder, the examiner stated that 
there was no strong preponderance of evidence to indicate 
that the veteran suffered any depressive or manic episodes, 
or mixed episodes, during his in-service time.  However, he 
further commented that it was possible, that the illogical 
thinking that the veteran displayed in going AWOL during his 
service and thinking that he was no AWOL because he had kept 
telephone contact represents the beginning of his psychotic 
disorder. 

The Board finds that the above-noted medical evidence does 
not provide sufficient evidence to adjudicate the claim, 
particularly in light of the fact that there appears to 
outstanding pertinent records that have not been associated 
with the claims file and which may bear upon the physician's 
conclusion.  

In this regard, the Board notes that the veteran's DD-124 
indicates that the veteran was discharged for a disability 
that existed prior to service.  On the report of medical 
history prior to discharge examination, it was noted that 
there was a medical discharge pending, however, no such 
medical discharge records are contained in the service 
medical records.  The RO should make further attempt(s) to 
obtain all outstanding medical and administrative service 
records from the National Personnel Records Center (NPRC), 
and any other appropriate source.

The Board also notes that additional other evidence should be 
obtained before having the veteran undergo further 
examination.  In a November 2000 hearing before the 
undersigned Veterans Law Judge, the veteran indicated that 
there were outstanding medical treatment records.  In 
particular, he stated that he was awarded Social Security 
Disability records while he was in service.  He also stated 
that he began seeing a Dr. Krypa Kashyap at the Spring Grove 
Mental Hospital in Baltimore, prior to his discharge from 
service.  None of these records have been associated with the 
record.

Finally, the Board notes that the claims file includes 
medical treatment records dated between October 1996 and 
August 1998 from the VA Medical Center in Baltimore, 
Maryland, but that treatment records prior to or since that 
date have not been associated with the claims file, and the 
Board is not reasonably certain that no such records exist.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should obtain any such 
treatment records, especially since they might contain 
diagnoses or medical conclusions that might be determinative 
in the disposition of this claim.

After associating with the record all the evidence identified 
above, the RO should obtain further medical opinion as to 
likely etiology of the veteran's current psychiatric 
disorder.  If another examination is deemed warranted, the 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (1998).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

The Board also points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the claim 
should be adjudicated on the merits.  These actions should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the NPRC (and 
any other appropriate source) and request 
all service medical and administrative 
records for the veteran's period of 
active service.  All records received 
should be associated with the claims 
file.  The claims file should clearly 
reflect each of the RO's attempts to 
obtain this information and the 
corresponding response(s).

2.  The RO should contact the Social 
Security
Administration pertaining to any award of 
benefits to the veteran, and to obtain 
and associate with the record a copy of 
that determination, as well as copies of 
all medical records underlying any such 
determination. 
The claims file should clearly reflect 
each of the RO's attempts to obtain this 
information and the corresponding 
response(s).

3.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include all records of treatment from the 
Baltimore VAMC (specifically, those dated 
prior to October 1996 and since August 
1998), as well as all outstanding records 
the Spring Grove Hospital.  The claims 
file should clearly reflect each of the 
RO's attempts to obtain this information 
and the corresponding response(s).

4.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, the 
veteran should be duly notified, and he 
should be afforded the opportunity to 
furnish the pertinent evidence.

5.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraphs 1-4, above, the 
veteran's claims file should be forwarded 
to the examiner who conducted the March 
1999 VA psychiatric examination for 
further opinion as to the nature and 
etiology of any current psychiatric 
disorder.  It is imperative that the 
physician reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  Following the 
examination of the veteran and review of 
his pertinent medical history, as to 
whether it is as least as likely as not 
that the disorder is in any way related 
to the veteran's active military service, 
to include the symptoms noted therein.  
The complete rationale for each opinion 
expressed and conclusion reached (with 
citation, as appropriate, to specific 
evidence of record) should be set forth 
in a typewritten report.  

6.  The veteran should undergo further 
examination if the March 1999 examiner is 
unavailable or is unable to provide the 
requested opinion without examining the 
veteran.  If the veteran is examiner by a 
different physician, that examiner 
should, after comprehensive examination 
of the veteran and review of the claims 
file, render the opinion requested in 
paragraph 3, above.

7.  If none of the requested development 
provides medical evidence of a nexus 
between a current psychiatric disorder 
and the veteran's active military 
service, the RO should specifically 
advise him and his representative of the 
need to submit such competent medical 
evidence to support the claim.

8.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

10.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim in light 
of all applicable evidence of record and 
all pertinent legal authority, to include 
the provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions to be 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  The RO must provide 
adequate reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

11  If the benefits sought by the veteran 
continue to be denied, the RO must 
furnish to him a supplemental statement 
of the case, and afford him the 
appropriate opportunity to submit written 
or other argument in response thereto 
before the case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 9 -


